Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 1 of 19 PageID #: 68




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

ASHLEY K. EVE, et al.,                                 )
                                                       )
               Plaintiffs,                             )
                                                       )
               v.                                      )      No. 1:20-cv-2036 JPH-DML
                                                       )
SUPERINTENDENT, INDIANA STATE                          )
POLICE, in his official capacity,                      )
                                                       )
               Defendant.                              )


             Memorandum in Support of Motion for Preliminary Injunction

Introduction

       As this Court is undoubtedly aware, the federal government has recently ended

the informal moratorium on executions at the United States Prison-Terre Haute (“USP

Terre Haute”), the site of the sole execution chamber in the federal prison system.

Executions are currently scheduled for August 24 and 26, and September 24 and 26, 2020

and more will undoubtedly occur thereafter. Plaintiffs are individuals and organizations

with members who protested (“the protesters”) and stood vigil in opposition to the July

executions and plan to do so in August and thereafter.1 They wished to conduct their




1      The individual protesters, Ashley K. Eve, Abraham J. Bonowitz, Bill Pelke, Karen
Burkhart, and Rev. Bill Breeden were all present for the protests and vigils attending the July 13,
15, and 17, 2020 executions and plan to be at the August and future executions. (Dkt. 5-1 ¶¶ 7-14,
19; Dkt. 5-2 ¶¶ 15, 20-24; Dkt. 5-3 ¶¶ 16, 21-2; Dkt. 5-5 ¶¶ 5, 11-14, 19; Dkt. 5-7 ¶¶ 5, 14, 19). The

                                                 [1]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 2 of 19 PageID #: 69




protest activities on public property opposite the main entrance to the prison, or on

contiguous private property that they had received permission to use. However, prior to

the scheduled executions the Indiana State Police (“ISP”) erected barricades and closed

the roads leading to the prison. The protesters were therefore forced to stay almost two

miles from the entrance of the prison. There is no cause or excuse for this overly broad

“no-protest zone.” The actions of the ISP in blocking the roads violate the protesters’ First

Amendment rights. All the other requirements for the grant of a preliminary injunction

are met, and a preliminary injunction must be issued, without bond, so that the protesters

may engage in their vigil against the executions on property immediately outside the

entrance to the prison.

Facts2

         The Federal Correctional Complex in Terre Haute, Indiana, is the site of a number

prisons, including USP Terre Haute. Federal Bureau of Prisons, Our Locations – FCC Terre

Haute, https://www.bop.gov/locations/search.jsp?q=FCC+Terre+Haute&name=Terre+




organizational plaintiffs, Death Penalty Action, the Indiana Abolition Coalition, and the Sisters
of Providence of Saint-Mary-of-the-Woods, Indiana, all had at least member present during the
protests prior to the July executions and will have members present at the future execution. (Dkt.
5-2 ¶¶ 15, 20-24; Dkt. 5-4 ¶¶ 8, 14, 16-17; Dkt. 5-6 ¶¶ 6-10, 17).

2      Given that no discovery has yet occurred in this case, the protesters reserve the right to
provide supplemental filing prior to, or at, any preliminary injunction hearing.
                                               [2]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 3 of 19 PageID #: 70




Haute&facilityType=FCC (last visited August 1, 2020). It is the only place within the

federal prison system where executions occur. (Dkt. 5-1 ¶ 3).

      After a long period of time when there were no executions, executions within the

federal system resumed at USP Terre Haute in July of 2020. (Id. ¶ 4). The Federal

Correctional Complex occupies a large tract of land and its main entrance lies at the

corner of West Springhill Drive and Prairieton Road in Terre Haute as illustrated below:




                                           [3]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 4 of 19 PageID #: 71




(https://www.google.com/maps/place/Federal+Correctional+Institution/@39.4100162,-

87.4223253,15z (last visited August 2, 2020); see also, 5-1 ¶ 7). Immediately contiguous to

the right of way, opposite the main entrance to the prison, is a Dollar General store3:




(https://www.google.com/maps/search/satellite+photo+dollar+general+4549+State+Rd+6

3+Terre+Haute/@39.4121445,-87.4470783,1004m/data=!3m1!1e3 (last visited Aug. 2,

2020)).

          As noted, the protesters in this case consist of individuals who are opposed to the

death penalty and the executions that take place at USP Terre Haute as well as members




3      There was no objection from the management of the Dollar General store to the protesters
using the edge of the store parking lot if necessary. (Dkt. 5-1 ¶ 10). However, given that the total
number of persons protesting was no more than 24, it did not appear necessary to utilize the
parking lot. (Id. ¶¶ 6, 10).
                                                [4]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 5 of 19 PageID #: 72




of organizations that are similarly opposed. (See note 1, supra). To demonstrate their

opposition they planned to stand in the public space at the intersection of Springhill Drive

and Prairieton Road, as shown above, opposite the main entrance to the prison, on July

13 and on all subsequent execution dates. (Dkt. 5-1 ¶¶ 7, 9; Dkt. 5-2 ¶ 8, 11; Dkt. 5-3 ¶¶ 9,

12; 5-4 ¶¶ 7, 10; 5-5 ¶¶ 6, 9; 5-6 ¶¶ 7; 5-7 ¶¶ 6-9). Although USP Terre Haute is clearly

visible from this location, the prison buildings are far away as the grounds are expansive.

(5-1 ¶ 7). But this site would allow the protesters to see the prison where the human life

was taken. (Id. ¶ 15). This is extremely important to the protesters. For example, Rev.

Breeden notes the need to have a visual connection to the prison where the execution is

occurring as he wants to be a witness for life. (Dkt. 5-3 ¶ 7). Sister Barbara Battista of the

Sisters of Providence of Saint Mary-of-the-Woods, Indiana, echoes this sentiment, stating

that being in a location where the prison cannot even be seen is not an appropriate

location to stand in silent vigil as the sentence is carried out and human life is taken. (Dkt.

5-4 ¶ 15).

         However, a number of hours prior to the July 13 and subsequent executions in

July, the ISP erected roadblocks at 1st street and Springhill Drive, immediately west of

U.S. Highway 41, approximately 1.6 miles from the entrance to the prison, and prohibited

the protesters from getting any closer to the prison. (Dkt. 5-1 ¶ 12). Other roads leading

to the prison were also barricaded, preventing persons from getting close to prison. (Id.

¶ 13).
                                              [5]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 6 of 19 PageID #: 73




       Therefore, on July 13, 15, and 17, the protesters could not get to the property

immediately outside of the prison and instead protested on the right of way near a car

dealership on U.S. Highway 41 and on the car dealership’s property, far removed from

the prison. (Id. ¶ 14; 5-2 ¶ 15; 5-3 ¶ 16; 5-4 ¶ 14 ; 5-5 ¶ 14; 5-6 ¶ 12; 5-7 ¶ 14). This was not

a satisfactory alternative to the desired site opposite the main entrance to the prison. Not

only was the site so far away that the prison is not even visible, but many persons who

speed by on U.S. Highway 41 might even understand the connection between the protest

and the pending execution. (Dkt. 5-2 ¶ 16; Dkt. 5-3 ¶ 17). It simply was not an appropriate

place to stand in silent vigil as a human life is taken. (Dkt. 5-1 ¶ 15). All the protesters

have raised similar objections to being pushed so far from the prison. (Dkt. 5- 4 ¶ 15; 5-5

¶ 15; 5-6 ¶ 13; 5-7 ¶ 15).

       The execution planned for July 13 was repeatedly delayed and did not take place

until the morning of July 14 and during the evening on July 13 ISP removed the

barricades. (Dkt. 5-3 ¶¶ 17-18). The protesters dispersed when it was clear that the

execution was probably not going to occur on July 13. (Id.¶ 19). Early on the morning of

the 14th, Rev. Breeden, knowing that the execution had not yet occurred, drove to the

prison and saw that the roadblocks were gone. (Id. ¶ 20). He was therefore able to stand

at the site of the intersection of Springhill Drive and Prairieton Road and stand vigil as

the sentence was carried out shortly after 8:00 a.m. (Id.).



                                               [6]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 7 of 19 PageID #: 74




       The second execution, scheduled for July 15, 2020, was rescheduled for 7 p.m. and

a number of protesters were able to get to the site at Springhill Drive and Prairieton Road

before the roadblocks were established and stood vigil without disruption. (Dkt. 5-2 ¶

20). However, those attempting to travel to that site as the roadblocks were being erected

were turned away and the protesters were therefore left to the car lot on Springhill Road

and U.S. Highway 41. (Id. ¶ 20; Dkt. 5-1 ¶ 14). The barricades will go up prior to future

executions, and at this point there are executions planned for August 26 and 28 and

September 24 and 26, 2020. (Dkt. 5-1 ¶¶ 20, 25).

       The BOP has offered to allow protesters, both those for and against the executions,

to be bussed into the correctional complex and placed into fenced enclosures. (Dkt. 5-1 ¶

22; Exhibit 2 to Dkt. 5-1). The BOP dictates that only limited items can be taken onto the

buses and that protesters may not take any cell phones or recording devices and may not

have any sign made of wood or metal or using metal supports. (Exhibit 1 to Dkt. 5-1). It

appears that no food or liquids are allowed. (Id.). Additionally, protesters must be

present no later than 1:30 for executions that will take place no earlier than 4:00 p.m. (Id.).

The enclosed area where they are taken includes a portable toilet, hand sanitizer, drinking

water, a small tent-like shelter, and bleacher seating. (Exhibit 2 to Dkt. 5-1).

       The BOP’s proposal is not an adequate alternative for the protesters. For one thing,

there is no certainty as to when an execution will occur as there are frequent delays at the

last minute due to appeals and other circumstances. (Dkt 5-4 ¶ 19). This means that those
                                              [7]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 8 of 19 PageID #: 75




in the enclosures could be there for an unknown about of time and, presumably, could

not leave unless the BOP bussed them out. (Id.). Moreover, some of the protesters are

elderly and do not want to be in the heat for long periods of time. (Id.). Nor do they wish,

in the era of the coronavirus, to be placed onto a bus with the other protesters. (Id.).

Additionally, protesters do not want to be dependent on the executioner, the BOP, to

transport them in and out of the prison where the execution is occurring. (Id.; Dkt. 5-3 ¶

25). Moreover, there are protesters who may simply not have the time to be placed into

the BOP’s “pens” and wait. (Dkt. 5-6 ¶ 22). All the protesters reject the BOP’s suggestion.

(Dkt. 5-1 ¶ 23; Dkt. 5-2 ¶ 26; Dkt. 5-3 ¶ 25; 5-4 ¶ 19; Dkt. 5-5 ¶ 22; Dkt. 5-6 ¶ 22; 5-7 ¶ 22).

       Instead, they all wish to conduct their vigil at the site contiguous to the Family

Dollar, across from the entrance to the prison. (Dkt. 5-1 ¶ 24; Dkt. 5-2 ¶ 27; Dkt. 5-3 ¶ 26;

Dkt. 5-4 ¶ 20; Dkt. 5-5 ¶ 23; Dkt. 5-6 ¶ 23; Dkt. 5-7 ¶ 23). This is certainly not an unusual

desire or request. For example, plaintiff Ashley Eve has engaged in vigils against

executions in other prisons where protesters were allowed to assemble immediately

outside of the main entrance to the prison, which caused no safety or other problems.

(Dkt. 5-1 ¶ 26) This included a protest outside the Indiana Department of Correction’s

Indiana State Prison. (Id.). Given that executions are now being scheduled and taking

place at an ever-increasing rate, it is particularly important for the protesters to be present

in sight of the prison, where they can be seen, to hopefully focus renewed attention on

the death penalty and why it should be abolished. (Id. ¶ 4).
                                              [8]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 9 of 19 PageID #: 76




The preliminary injunction standard

       The Seventh Circuit has noted that

       [t]o obtain a preliminary injunction, a plaintiff must first show that: (1)
       without such relief, it will suffer irreparable harm before final resolution of
       its claims; (2) traditional legal remedies would be inadequate; and (3) it has
       some likelihood of success on the merits. If a plaintiff makes such a
       showing, the court next must weigh the harm the plaintiff will suffer
       without an injunction against the harm the defendant will suffer with one.
       This assessment is made on a sliding scale: The more likely the plaintiff is
       to win, the less heavily need the balance of harms weigh in his favor; the
       less likely he is to win, the more need it weigh in his favor. Finally, the court
       must ask whether the preliminary injunction is in the public interest, which
       entails taking into account any effects on non-parties. Ultimately, the
       moving party bears the burden of showing that a preliminary injunction is
       warranted.

Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) (citations and quotation

marks omitted), cert. denied, --U.S.--, 140 S. Ct. 384 (2019).

Argument

I.     The protesters are likely to prevail on their claim that the restrictions on their
       expressive activity violate the First Amendment

       A. The protesters wish to engage in expressive activity in a traditional public
          forum, where their First Amendment rights are greatest

       The protesters wish to exercise their expressive rights on the grassy right of way

abutting a Dollar General store at the intersection of Prairieton Road and West Springhill

Drive. While this location is still a distance from the prison grounds and an even greater

distance from the execution chamber, given the geography surrounding USP Terre Haute

it is a location where their speech will be meaningful as they will be able to see the prison
                                               [9]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 10 of 19 PageID #: 77




 as they engage in their protest and vigil opposing the executions. Of course, “cases have

 recognized that the standards by which limitations on speech must be evaluated differ

 depending on the character of the property at issue.” Frisby v. Schultz, 487 U.S. 474, 479

 (1988) (internal quotation and citation omitted). “Wherever the title of streets and parks

 may rest, they have immemorially been held in trust for the use of the public and, time

 out of mind, have been used for purposes of assembly, communicating thoughts between

 citizens, and discussing public questions.” Hague v. CIO, 307 U.S. 496, 515 (1939). Public

 streets, sidewalks, and parks, therefore, represent the archetypal traditional public fora.

 See Frisby, 487 U.S. at 480-81; Weinberg v. City of Chicago, 310 F.3d 1029, 1035 (7th Cir. 2002).

         Merely because expressive activity takes place in a public forum does not mean

 that the government may not impose any restriction or regulation on the activity. Rather,

 the Supreme Court has held that, in a public forum,

        the government may not prohibit all communicative activity. For the state
        to enforce a content-based exclusion it must show that the regulation is
        necessary to serve a compelling state interest and that it is narrowly drawn
        to achieve that end. The state may also enforce regulations of the time,
        place, and manner or expression which are content-neutral, are narrowly
        tailored to serve a significant government interest, and leave open ample
        alternative channels of communication.

 Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45 (1983) (internal citations

 omitted). The restrictions on the protesters’ expressive activity at issue in this litigation

 are content neutral, for on execution days persons are not permitted near USP Terre

 Haute regardless of the message they wish to express. Nonetheless, this restriction fails
                                               [10]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 11 of 19 PageID #: 78




 under “time, place, and manner” analysis: it is not narrowly tailored to serve a significant

 governmental interest, nor does it leave the protesters ample alternative channels to

 exercise their First Amendment rights.

        B. The restriction at issue in this litigation is not narrowly tailored to serve a
           significant governmental interest

        When executions take place in states that allow for the death penalty, photographs

 and video footage of persons performing peaceful vigils or expressing their opposition

 to capital punishment immediately outside the prison walls are virtually ubiquitous. See,

 e.g., Liliana Segura, “One by One They’re Dying”: Activists Protest Tennessee’s Fifth Execution

 in a Year, The Intercept, Aug. 17, 2019, available at https://theintercept.com/2019/08/17/

 tennessee-death-penalty-protests; Tamir Kalifa, Executions Are So Common, Even

 Protesting Them Has Become Routine, Texas Monthly, Nov. 12, 2013, available at https://

 www.texasmonthly.com/the-culture/executions-are-so-common-even-protesting-them-

 has-become-routine (both articles last visited Aug. 1, 2020). Indeed, Ashley Eve has

 protested at execution sites other than in Terre Haute, including at the Indiana State

 Prison, where protesters were allowed to gather immediately outside the prison without

 safety or other problems. (Dkt. 5-1 ¶ 26).4 But when the federal government began




 4       Rev. Breeden, one of the protesters, was actually able to stand vigil at the desired site, at
 the intersection of Springhill Drive and Prairieton Road because the first execution, planned for
 July 13, 2020, was delayed to the morning of the 14th. (Dkt. 5-3 ¶ 20). Although he, along with the
 other protesters, were restricted by the barricades on the 13th, the barriers were down when he

                                                 [11]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 12 of 19 PageID #: 79




 executing persons for the first time in seventeen years, ISP erected a no-protest zone that

 extends nearly two miles outside USP Terre Haute (and even further from the execution

 chamber at that facility). Of course, ISP has not yet articulated an interest that it believes

 to be served by the erection of barricades prohibiting the protesters from coming within

 1.6 miles of the entrance to USP Terre Haute. No interest, however, is apparent. Courts

 resolving challenges to no-protest zones have generally assessed whether government-

 imposed restrictions were necessary to advance an interest in preventing pedestrian

 congestion (see, e.g., Weinberg v. City of Chicago, 310 F.3d 1029, 1038-40 (7th Cir. 2002)) or

 in ensuring the physical safety of public figures or others (see, e.g., Blair v. City of

 Evansville, 361 F. Supp. 2d 846, 856-58 (S.D. Ind. 2005)). Neither of these interests,

 however, is remotely applicable here: the no-protest zone covers miles of public roads

 even though executions themselves take place in a discrete, highly secure location. As

 seems evident from the manner in which protest activities are permitted when executions

 occur in other locations, it does not appear that a significant governmental interest exists

 that might justify the erection of a no-protest zone in the first place.

        But even if a governmental interest justified some limitation on the protesters’

 speech, there is absolutely no interest served by prohibiting them from such an enormous




 approached the prison very early on the morning of the 14th and he was able to stand at the
 desired site. (Id. ¶¶ 15-16, 17-20).
                                              [12]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 13 of 19 PageID #: 80




 swath of public property. Even under circumstances where a clear interest in imposing

 some restriction on speech existed, courts have not hesitated to invalidate far smaller no-

 protest zones. For instance, in Blair a no-protest zone—which allowed protesters access

 to an area 500 feet from the entrance—was erected around a site at which then-Vice

 President Cheney was to appear.         361 F. Supp. 2d at 856-57.        While this Court

 acknowledged that protecting the Vice President was a governmental interest of

 surpassing importance, the sheer distance from the event to which protesters were

 relegated rendered the no-protest zone excessive:

        [T]he restriction of protesters to an area 500 feet away from the only
        entrance used by attendees, and on the opposite end of the building from
        where Vice President Cheney would enter the facility and from where the
        majority of people attending the event would park, burdened speech
        substantially more than was necessary to further the Defendants’ goals of
        safety. Defendants contend that this was a necessary precaution because
        they needed to “maintain the possibility of emergency ingress and egress,
        and the presence of individuals or groups standing in the area [outside the
        security zone] could impede such access.” But this reason just repeats the
        justification for having a “security zone” or “no-protest zone” in the first
        place. It does not add an additional danger or articulate why demonstrators
        needed to be corralled 500 feet from the only entrance open during the Vice
        President’s visit. Defendants articulated no particularized threat to the Vice
        President or the event itself to justify the large distance between the protest
        zone and the intended audience.

 Id. at 858 (internal citation omitted). The Seventh Circuit in Weinberg similarly concluded

 that a 1,000-foot restriction on peddling around the United Center in Chicago

 “overcompensates for an alleged congestion problem on the sidewalks.” 310 F.3d at 1040.

 Other courts have held unconstitutional similar restrictions. See, e.g., Kuba v. 1-A Agric.
                                             [13]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 14 of 19 PageID #: 81




 Ass’n, 387 F.3d 850, 861-63 (9th Cir. 2004) (free-speech zones located between 200 and 265

 feet from the entrance to the Cow Palace); Bay Area Peace Navy v. United States, 914 F.2d

 1224, 1227-29 (9th Cir. 1990) (no-protest zone extending 75 yards from pier hosting Fleet

 Week).

        The no-protest zone at issue in this case is more than eight times larger than the

 1,000-foot restriction invalidated in Weinberg. It is approximately seventeen times larger

 than the 500-foot restriction that this Court invalidated in Blair. And it is between thirty

 and forty times larger than the restrictions that the Ninth Circuit invalidated in Kuba and

 Bay Area Peace Navy. At the same time, the traffic-congestion and public-safety rationales

 that purportedly justified the restrictions on expressive activity in each of those cases

 appear to be completely lacking here. ISP’s no-protest zone is not narrowly tailored to

 advance a significant governmental interest.

        C. The restriction at issue in this litigation does not leave the protesters with
           ample alternative channels to exercise their First Amendment rights

        But it is not enough that a content-neutral regulation on expressive activity in a

 traditional public forum be narrowly tailored to advance a significant government

 interest; it must also leave the protesters with ample alternative channels to exercise their

 First Amendment rights. See, e.g., Perry Educ. Ass’n, 460 U.S. at 45. “Whether an

 alternative is ample should be considered from the speaker’s point of view.” Weinberg,

 310 F.3d at 1041. Thus, while “[a]n adequate alternative does not have to be a speaker’s


                                             [14]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 15 of 19 PageID #: 82




 first choice . . . an alternative is not adequate if it forecloses a speaker’s ability to reach

 one audience even if it allows the speaker to reach other groups.” Id. (internal citations,

 quotation, and alteration omitted).        Here, ISP allows two supposed alternatives:

 protesting alongside U.S. Highway 41 nearly two miles from the prison complex, or being

 bussed in to a fenced “pen” within the complex itself. Neither alternative, however, is

 “ample.”

        First, protesting alongside U.S. Highway 41—where the plaintiffs were located for

 the July executions—is clearly not an ample alternative. It should require no citation to

 demonstrate that requiring death-penalty protesters to congregate on and near the

 property of a car dealership alongside a busy state highway does not represent an

 adequate alternative for the exercise of First Amendment rights. Even ignoring both the

 possibility that this option may not even be available to the protesters at the time of the

 next execution (as it depends, at least in part, on the goodwill of the property owner) and

 the difficulties inherent in expressing any message to vehicular traffic travelling at high

 rates of speed (let alone conducting a vigil under those circumstances), the highway is

 more than 1.5 miles from the prison at USP Terre Haute where the protesters wish to

 direct their expressive activity. In Weinberg, the 1,000-foot no-protest zone was deemed

 inadequate because it did not allow the plaintiff to reach his intended audience:

 “Blackhawks fans entering the United Center.” See id. at 1042. The 500-foot no-protest

 zone in Blair also “significantly curtailed [the plaintiff’s] ability to convey his message to
                                              [15]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 16 of 19 PageID #: 83




 one of his major targets—the event patrons.” 361 F. Supp. 2d at 859. So too here.

 Requiring the protesters to protest nearly two miles away entirely curtails their ability to

 reach their audience of persons participating in the first federal executions to take place

 since 2003. It also dulls the power of the message itself to other persons: the image of

 persons protesting and holding vigil alongside a car dealership on a state highway hardly

 compares to the image of persons doing the exact same thing outside the entrance to a

 federal prison.

        Nor does the fenced-in area erected by the Bureau of Prisons on prison property

 represent an ample alternative. This fenced-in area is a great distance removed from both

 the execution chamber and the entrance to the prison complex, and it therefore suffers

 from the same constitutional defects as does the car dealership on U.S. Highway 41. But

 it also suffers from profound practical flaws. “[T]he simple fact that [a plaintiff] is

 permitted to communicate his message elsewhere does not end [the] analysis if the

 intended message is rendered useless or is seriously burdened.” Weinberg, 310 F.3d at

 1041 (citations omitted). The burdens felt by any protester who chooses to make use of

 this fenced-in area are sufficient to deter all but the most tenacious protester. Not only

 must a protester commit to being bussed into this area hours before an execution (a

 method of transportation that is itself risky given the current pandemic), but she must

 commit to remaining in that area until after the execution is carried out—which may or

 may not occur on schedule given the possibility of last-minute appeals. And she must
                                             [16]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 17 of 19 PageID #: 84




 commit to remaining in that area without food, without a camera, without a cell phone,

 with restrictions on many types of signage, with limited shelter from the summer heat,

 and with only a portable toilet, drinking water, and hand sanitizer available to her.

 Particularly given the fact that many of the plaintiffs (and the members of the

 organizational plaintiffs) are elderly and are therefore unable to remain in the heat for an

 extended period of time, the fenced-in area on prison grounds is no alternative at all.

        Given ISP’s erection of a 1.6-mile no-protest zone, the protesters are not left with

 any ample alternative means to communicate their message.

 II.    The other factors for the grant of a preliminary injunction are met here

        1.      Irreparable harm for which there is no adequate remedy at law              The

 Supreme Court has stressed that the violation of the First Amendment, for even “minimal

 periods of time,” is “unquestionably . . . irreparable injury.” Elrod v. Burns, 427 U.S. 347,

 373 (1976) (plurality opinion). Given this, “money damages are therefore inadequate.”

 Joelner v. Village of Washington Park. Ill., 378 F.3d 613, 620 (7th Cir. 2004) (citation omitted).

 “[I]njunctions are especially appropriate in the context of first amendment violations

 because of the inadequacy of money damages.” National People’s Action v. Village of

 Wilmette, 914 F.2d 1008, 1013 (7th Cir. 1990) (citing Flower Cab Co. v. Petitte, 685 F.2d 192,

 195 (7th Cir. 1982)). Only an injunction will allow plaintiffs to be able to fully exercise

 their First Amendment rights here.

        2.      The balance of harms          Without an injunction, the plaintiffs are faced
                                                [17]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 18 of 19 PageID #: 85




 with a continuing violation of their essential First Amendment rights. As the Seventh

 Circuit has noted, if the government “is applying [a] policy in a manner that violates []

 First Amendment rights. . . then [the government’s] claimed harm is no harm at all.”

 Christian Legal Society v. Walker, 453 F.3d 853, 867 (7th Cir. 2006). The ISP faces no harm at

 all.

        3.     The public interest     “The vindication of constitutional rights serves the

 public interest.” Planned Parenthood of Indiana & Kentucky, Inc. v. Commissioner, 194 F.

 Supp. 3d 818, 836 (S.D. Ind. 2016) (citing Joelner, 378 F.3d at 620; Preston v. Thompson, 589

 F.2d 300, 303 n.3 (7th Cir. 1978)). Thus, the public interest is served by the enforcement of

 the Constitution and by the grant of a preliminary injunction here

        4.     The bond requirement          The issuance of a preliminary injunction will

 not impose any monetary injuries on the ISP. In the absence of such injuries, no bond

 should be required. See, e.g., Doctor’s Assocs., Inc. v. Stuart, 85 F.3d 975, 985 (2d Cir. 1996).

 Conclusion

        A preliminary injunction must therefore issue, without bond, to allow the

 protesters to engage in their First Amendment expression on the property opposite the

 entrance to the Federal Correctional Complex in Terre Haute, at the intersection of West

 Springhill Drive and Prairieton Road.

                                                            Kenneth J. Falk
                                                            Gavin M. Rose
                                                            Stevie J. Pactor
                                               [18]
Case 1:20-cv-02036-JPH-DML Document 6 Filed 08/04/20 Page 19 of 19 PageID #: 86




                                                       ACLU of Indiana
                                                       1031 E. Washington St.
                                                       Indianapolis, IN 46202
                                                       317/635-4059
                                                       fax: 317/635-4105
                                                       kfalk@aclu-in.org
                                                       grose@aclu-in.org
                                                       spactor@aclu-in.org

                                                       Attorneys for Plaintiffs


                                  Certificate of Service

        I hereby certify that on this 4th day of August 2020, a copy of the foregoing was
 filed electronically with the Clerk of this Court and was served on the below-named
 persons by first class U.S. postage, pre-paid.

       Superintendent
       Indiana State Police
       IGCN
       100 N. Senate Ave.
       Indianapolis, IN 46204



                                                       Kenneth J. Falk
                                                       Attorney at Law




                                           [19]
